UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                        1/2/2020
MARTIN SANDOZ,                                            :
                                                          :
                                        Plaintiff,        :
                                                          :        17-CV-5447 (VSB)
                      -against-                           :
                                                          :             ORDER
CITY OF NEW YORK, et al.,                                 :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On June 17, 2019, Defendants filed a motion for summary judgment and supporting

documents. (Docs. 51–55.) I granted Plaintiff two extensions of time to file his opposition such

that the most recent deadline was December 20, 2019. (See Docs. 59, 63.) On December 31,

2019, Plaintiff’s opposition was filed on the electronic docket. (Doc. 64.) Plaintiff’s signature

on his opposition is dated December 17, 2019, and the pro se office stamped it as received on

December 30, 2019. (Id., at 1, 13.)

        In his opposition, Plaintiff repeatedly requests that “this Court review the Deposition held

on February 8, 2019, of plaintiff Martin Sandoz taken by defendant.” (See, e.g., id., at 1 ¶ 4.)

However, Plaintiff’s opposition papers do not include the deposition transcript, and Defendants

submitted only excerpts of that transcript with their moving papers. (See Doc. 54-7.) Plaintiff is

advised that this Court is not in possession of his deposition transcript and is unable to review it

in its entirety.
          Accordingly, in light of the fact that Plaintiff is incarcerated and proceeding pro se, it is

hereby:

          ORDERED that Plaintiff’s deadline to oppose Defendants’ motion for summary

judgment is extended nunc pro tunc to December 30, 2019, and his submission is accepted as

timely. Defendants’ reply is due January 15, 2020.

          IT IS FURTHER ORDERED that along with their reply, Defendants shall submit a full

copy of Plaintiff’s deposition transcript.

SO ORDERED.

Dated: January 2, 2020
       New York, New York

                                                         ______________________
                                                         Vernon S. Broderick
                                                         United States District Judge
